            Case 1:20-cv-03010-APM Document 45 Filed 11/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA, et al.

                      Plaintiffs,

       v.                                                Civil Action No. 1:20-cv-3010 (APM)


GOOGLE LLC,

                      Defendant.



                        Non-Party Petitioner AT&T, Inc.’s Motion for
                        Admission Pro Hac Vice of Kristen C. Limarzi

       Pursuant to Local Civil Rule 83.2(d) of the Rules of the United States District Court for

the District of Columbia, the undersigned as a sponsoring member of the Bar of this Court

respectfully moves for admission and appearance of attorney Kristen C. Limarzi pro hac vice in

the above-captioned matter as counsel for Non-Party Petitioner AT&T, Inc.

       This motion is supported by the Declaration of Kristen C. Limarzi, filed herewith. As set

forth in Ms. Limarzi’s declaration, she is admitted, practicing, and a member in good standing of

the District of Columbia Bar. This motion is supported and signed by Matthew Guice Aiken, an

active and sponsoring member of the Bar of this Court.


Dated: November 20, 2020
                                                 /s/ Matthew Guice Aiken_____________
                                                 Matthew Guice Aiken (D.C. Bar No. 1616755)
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1050 Connecticut Avenue, N.W.
                                                 Washington, D.C. 20036
                                                 Phone: (202) 887-3518
                                                 Fax: (202) 530-4225
                                                 maiken@gibsondunn.com
